Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, singularly or in combination, the prior art references fail to teach “wherein the opening portion includes an opening width which extends over an entire width of the plurality of position detection wires; and the opening portion extends along an extending direction of the plurality of position detection wires.”  
Regarding claim 16, singularly or in combination, the prior art references fail to teach 
“the plurality of pixel electrodes are arranged side by side on at least one side of the plurality of position detection wires arranged on the at least one side of the image wire; and the pixel electrode overlapping portions are provided in a range straddling the plurality of pixel electrodes arranged on the at least one side of the plurality of position detection wires.”
	Regarding claim 18, singularly or in combination, the prior art references fail to teach “wherein the image wire includes a first image wire configuration unit and a second image wire configuration unit that is disposed so as to overlap with an upper layer side of the first image wire configuration unit with a first insulating film in between and is connected to the first image wire configuration unit via a first image wire contact hole formed as an opening in the first insulating film, whereas the position detection wire includes a first position detection wire configuration unit that is located in a layer identical with a layer of the first image wire configuration unit, and a second position detection wire configuration unit that is located in a layer identical with a layer of the second image wire configuration unit, is disposed so as to overlap with the first position detection wire configuration unit, and is connected to the first position detection wire configuration unit via a first position detection wire contact hole formed as an opening in the first insulating film.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/HONG ZHOU/Primary Examiner, Art Unit 2623